 


115 HRES 11 EH: Objecting to United Nations Security Council Resolution 2334 as an obstacle to Israeli-Palestinian peace, and for other purposes.
U.S. House of Representatives
2017-01-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
115th CONGRESS 
1st Session 
H. RES. 11 
In the House of Representatives, U. S., 
 
January 5, 2017 
 
RESOLUTION 
Objecting to United Nations Security Council Resolution 2334 as an obstacle to Israeli-Palestinian peace, and for other purposes. 
 
 
Whereas the United States has long supported a negotiated settlement leading to a sustainable two-state solution with the democratic, Jewish state of Israel and a demilitarized, democratic Palestinian state living side-by-side in peace and security;  Whereas since 1993, the United States has facilitated direct, bilateral negotiations between both parties toward achieving a two-state solution and ending all outstanding claims;  
Whereas it is the long-standing policy of the United States that a peaceful resolution to the Israeli-Palestinian conflict will only come through direct, bilateral negotiations between the two parties;  Whereas it is the long-standing position of the United States to oppose and, if necessary, veto United Nations Security Council resolutions dictating additional binding parameters on the peace process;  
Whereas it is the long-standing position of the United States to oppose and, if necessary, veto one-sided or anti-Israel resolutions at the United Nations Security Council;  Whereas the United States has stood in the minority internationally over successive Administrations in defending Israel in international forums, including vetoing one-sided resolutions in 2011, 2006, 2004, 2003, 2002, 2001, 1997, and 1995 before the United Nations Security Council;  
Whereas the United States recently signed a new Memorandum of Understanding with the Government of Israel regarding security assistance, consistent with longstanding support for Israel among successive Administrations and congresses and representing an important United States commitment toward Israel’s qualitative military edge;  Whereas on November 29, 2016, the House of Representatives unanimously passed House Concurrent Resolution 165, expressing the sense of Congress and reaffirming longstanding United States policy in support of a direct bilaterally negotiated settlement of the Israeli-Palestinian conflict and opposition to United Nations Security Council resolutions imposing a solution to the conflict;  
Whereas on December 23, 2016, the United States Permanent Representative to the United Nations disregarded House Concurrent Resolution 165 and departed from longstanding United States policy by abstaining and permitting United Nations Security Council Resolution 2334 to be adopted under Chapter VI of the United Nations Charter;  Whereas the United States’ abstention on United Nations Security Council Resolution 2334 contradicts the Oslo Accords and its associated process that is predicated on resolving the Israeli-Palestinian conflict between the parties through direct negotiations;  
Whereas United Nations Security Council Resolution 2334 claims that “the establishment by Israel of settlements in the Palestinian territory occupied since 1967, including East Jerusalem, has no legal validity and constitutes a flagrant violation under international law and a major obstacle to the achievement of the two-State solution and a just, lasting and comprehensive peace”;  Whereas by referring to the “4 June 1967 lines” as the basis for negotiations, United Nations Security Council Resolution 2334 effectively states that the Jewish Quarter of the Old City of Jerusalem and the Western Wall, Judaism’s holiest site, are “occupied territory” thereby equating these sites with outposts in the West Bank that the Israeli government has deemed illegal;  
Whereas passage of United Nations Security Council Resolution 2334 effectively lends legitimacy to efforts by the Palestinian Authority to impose its own solution through international organizations and through unjustified boycotts or divestment campaigns against Israel by calling “upon all States, bearing in mind paragraph 1 of this resolution, to distinguish, in their relevant dealings, between the territory of the State of Israel and the territories occupied since 1967”, and will require the United States and Israel to take effective action to counteract the potential harmful impact of United Nations Security Council Resolution 2334;  Whereas UNSCR 2334 did not directly call upon Palestinian leadership to fulfill their obligations toward negotiations or mention that part of the eventual Palestinian state is currently controlled by Hamas, a designated terrorist organization; and  
Whereas United Nations Security Council Resolution 2334 both sought to impose or unduly influence solutions to final status issues, and is biased against Israel: Now, therefore, be it   That— 
(1)it is the sense of the House of Representatives that— (A)the passage of United Nations Security Council Resolution 2334 undermined the long-standing position of the United States to oppose and veto United Nations Security Council resolutions that seek to impose solutions to final status issues, or are one-sided and anti-Israel, reversing decades of bipartisan agreement;  
(B)the passage of United Nations Security Council Resolution 2334 undermines the prospect of Israelis and Palestinians resuming productive, direct negotiations;  (C)the passage of United Nations Security Council Resolution 2334 contributes to the politically motivated acts of boycott, divestment from, and sanctions against Israel and represents a concerted effort to extract concessions from Israel outside of direct negotiations between the Israelis and Palestinians, which must be actively rejected;  
(D)any future measures taken in international or outside organizations, including the United Nations Security Council or at the Paris conference on the Israeli-Palestinian conflict scheduled for January 15, 2017, to impose an agreement, or parameters for an agreement including the recognition of a Palestinian state, will set back the cause of peace, harm the security of Israel, run counter to the enduring bipartisan consensus on strengthening the United States-Israel relationship, and weaken support for such organizations;  (E)a durable and sustainable peace agreement between Israel and the Palestinians will come only through direct bilateral negotiations between the parties resulting in a Jewish, democratic state living side-by-side next to a demilitarized Palestinian state in peace and security;  
(F)the United States should work to facilitate serious, direct negotiations between the parties without preconditions toward a sustainable peace agreement; and  (G)the United States Government should oppose and veto future United Nations Security Council resolutions that seek to impose solutions to final status issues, or are one-sided and anti-Israel; and  
(2)the House of Representatives opposes United Nations Security Council Resolution 2334 and will work to strengthen the United States-Israel relationship, and calls for United Nations Security Council Resolution 2334 to be repealed or fundamentally altered so that— (A)it is no longer one-sided and anti-Israel; and  
(B)it allows all final status issues toward a two-state solution to be resolved through direct bilateral negotiations between the parties.   Karen L. Haas,Clerk. 